Per Curiam.

There should be a reversal and a remission to the Appellate Division for a reconsideration of' appellant’s application for admission to the Bar. "While appellant’s status and past conduct may be now and has been in the past violative of accepted norms, they are not controlling, albeit relevant, in assessing character bearing on the right to practice law in this State. Notably, the Committee on Character and Fitness found appellant to be of good character and qualified at this time. With respect to the proceedings in the State of Florida, we accept the views expressed in the dissenting opinion at the Appellate Division.